Case: 1:20-cv-00097-GHD-JMV Doc #: 25 Filed: 01/15/21 1 of 1 PagelD #: 266

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
MICHAEL HENRY HEARN PETITIONER
v. No. 1:20CV97-GHD-JMV
STATE OF MISSISSIPPI, ET AL. RESPONDENTS
ORDER OF DISMISSAL

The court takes up, sua sponte, the dismissal of this cause. On December 10, 2020, the
court entered an order requiring the petitioner to complete and return the form petition for a writ
of habeas corpus provided to him within 21 days of the date of that order. The court cautioned
the petitioner that failure to comply with the order would result in the dismissal of this case
without prejudice. Despite this warning, the petitioner has failed to comply with the court’s
order, and the deadline for compliance passed on December 31, 2020. This case is therefore
DISMISSED without prejudice for failure to prosecute and for failure to comply with an order

of the court under FED. R. Civ. P. 41(b).

SO ORDERED, this, the Say of January, 2021.

da. Ne Qariou,

SENIOR UNITED STATES DISTRICT JUDGE

 
